The president pronounced the court’s opinion, as follows :
The court, cohsidering that this cause was not matured *487for bearing as to the representatives of John Pickett, against whom, as the case now appears, the appellants had a claim in equity, is of opinion, that the said decree, dismissing the bill upon the merits, is erroneous.
Decree reversed, and cause remanded to the Court of Chancery, for the purpose of having the same matured as to those parties, and to be otherwise legally proceeded in.